TROWBRIDGE, C. PFEIFFER, Associate Judge.
The trial court consolidated two pending suits to foreclose mechanics liens. The contractor, who was a party defendant in the first case but not in the second, filed a counterclaim and an Answer in the second suit. The plaintiff in that case then filed its motion to dismiss the counterclaim and a motion to strike the reference to the contractor in the Answer (which was filed jointly with that of the named defendant). The court below granted both motions and this interlocutory appeal followed.
The contractor claims that the consolidation made all parties in each suit parties in the other suit and all could plead from one suit to the other even though a particular party was only named in one suit.
The order of consolidation here did not have that effect and so the order on the motions to dismiss and to strike must be affirmed.
The contractor has also filed motions to intervene and to add itself as a party defendant in the suit. The trial court did not purport to rule on these motions although the contractor is assuming they were denied because of the rulings on the motions to dismiss and to strike. We believe that the case would proceed in a more orderly fashion if each motion and order is considered on its own. For this rea*349son, the affirmance by this Court is on the premise that the motions to intervene and to add have not been ruled upon. The court below should proceed to rule on the pending motions and if they should be granted, a point we do not pass upon, similar pleadings to those dismissed and stricken may then be appropriate.
Affirmed.
CROSS and MAGER, JJ., concur.